NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BERNARD JACOBS, III,                        )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D18-2982
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed March 15, 2019.

Appeal from the Circuit Court for Collier
County; Ramiro Manalich, Judge.

Donald P. Day of Law Office of Donald
Day, Naples, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and KELLY and ATKINSON, JJ., Concur.